UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4739



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GAVIN RODERICK WHITE, a/k/a Joe White,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Jackson L. Kiser, Senior
District Judge. (CR-97-28)


Submitted:   January 10, 2006             Decided:   February 1, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Davidson, DAVIDSON & KITZMANN, Charlottesville, Virginia,
for Appellant.   John L. Brownlee, United States Attorney, Ray B.
Fitzgerald, Jr., Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Gavin Roderick White appeals his 188-month sentence imposed

following his guilty plea to one count of possession with the

intent to distribute cocaine base, in violation of 21 U.S.C. §

841(b)(1)(C). White first argues that the district court erred “in

giving the United States Sentencing Guidelines greater weight than

the other sentencing factors Congress delineated in 18 U.S.C. §

3553" when determining his sentence. (Appellant’s Brief, Statement

of Issues)      This argument is without merit.               Section 3553(a) of

Title    18   requires   a   court   to       consider   a   number   of   factors,

including the sentencing guidelines, when setting a defendant’s

sentence. We have independently reviewed the record and find that

the district court committed no error in its consideration of the

§ 3553(a) factors.

     White next challenges the district court’s application of the

career offender sentencing enhancement in U.S.S.G. § 4B1.1(a) based

on numerous prior convictions.1           White does not dispute the fact of


     1
       Under U.S.S.G. § 4B1.1(a), “[a] defendant is a career
offender if (1) the defendant was at least eighteen years old at
the time the defendant committed the instant offense of conviction;
(2) the instant offense of conviction is a felony that is either a
crime of violence or a controlled substance offense; and (3) the
defendant has at least two prior felony convictions of either a
crime of violence or a controlled substance offense.”          U.S.
SENTENCING GUIDELINES MANUAL § 4B1.1(a) (2005). For purposes of the
career offender enhancement, the term “controlled substance
offense” is defined as “an offense under federal or state law,
punishable by a term of imprisonment of more than one year, that
prohibits the manufacture, import, export, distribution, or
dispensing of a controlled substance . . . or the possession of a

                                          2
the prior convictions; rather, he first argues that sentencing

enhancements based on prior convictions should, in general, be

unavailable where the fact of such conviction is neither alleged in

an indictment nor admitted by the defendant.                         This argument,

however, is foreclosed by United States v. Thompson, 421 F.3d 278,

285-86 (4th Cir. 2005), where we held that a sentencing court does

not     violate    the       Sixth    Amendment     by    applying    a    guidelines

enhancement based on the fact of a prior conviction so long as the

facts    relevant      to    the     enhancement   are    inherent    in   the   prior

conviction.       Thompson makes clear that the universe of facts that

a court can rely on when applying a guidelines enhancement is not

as limited as White suggests.

      White next argues that the district court made specific

findings of fact regarding his prior convictions that violate the

Sixth Amendment.            This argument is without merit.           Our review of

the record indicates that the district court did not engage in any

improper fact-finding in this case. The record before the district

court contained sufficient information regarding White’s prior drug

convictions       to     justify      application    of    the   career     offender



controlled substance . . . with intent to manufacture, import,
export, distribute, or dispense.” U.S. SENTENCING GUIDELINES MANUAL §
4B1.2(b) (2005).
     The Presentence Investigation Report for White listed fourteen
adult convictions in fourteen years, including one Virginia
conviction for distributing cocaine and a federal conviction for
possession of cocaine with intent to distribute. J.A. 82-84.


                                            3
enhancement without violating the Sixth Amendment.                             The Pre-

Sentence Report indicates that White had been previously convicted

of two controlled substance offenses: (1) two state counts of

distributing        cocaine     in   1992,       and    (2)   one   federal    count   of

possession with intent to distribute cocaine in 1992.                        J.A. 83-84.2

Each       of   these   prior   convictions            qualifies    as   a   “controlled

substance offense” under U.S.S.G. § 4B1.2(b) because each was

“punishable by a term of imprisonment of more than one year”3 and

each involved either the distribution of or possession with intent

to distribute a controlled substance.                    Therefore, we find that the

district court had sufficient information before it to sentence

White as a career offender without engaging in fact-finding that

violates the Sixth Amendment.

       Accordingly, we affirm White’s sentence. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                                AFFIRMED




       2
      The designation “J.A.” refers to the Joint Appendix filed by
the parties with this appeal.
       3
      For his state convictions, Mr. White was sentenced to 5 years
with 5 years suspended on one count and 12 years with 4 years
suspended on the second count.        J.A. 83.    For his federal
conviction, Mr. White was sentenced to 12 months imprisonment and
3 years supervised release. J.A. 84.

                                             4